Exhibit 10.1

 
 
RETIREMENT AGREEMENT


AGREEMENT effective as of March 24, 2011 (the “Effective Date”), between THE
INTERPUBLIC GROUP OF COMPANIES, INC. (“Employer”) and TIMOTHY SOMPOLSKI
(“Employee”).
 
WITNESSETH:


WHEREAS, Employee has served as the Executive Vice President, Chief Human
Resources Officer of Employer since 2004; and


WHEREAS, Employee and Employer are parties to an Employment Agreement dated July
6, 2004, and amended effective January 1, 2007 and September 12, 2007 (the
“Employment Agreement”);


WHEREAS, Employee and Employer have agreed that Employee’s retirement will be
effective April 30, 2011 (the “Retirement Date”); and


WHEREAS, Employee and Employer wish to set forth the terms of his retirement;


NOW, THEREFORE, in consideration of the mutual promises set forth herein and in
the Agreement, the parties hereto, intending to be legally bound, agree as
follows:


1.           End of Employment. Employee will continue to work for Employer
until the Retirement Date, and will retire from any and all positions that he
holds at Employer or any subsidiary thereof effective on the Retirement
Date.  Employee’s coverage under Employer’s benefit plans and other arrangements
will end on the Retirement Date, except to the extent that Employee chooses to
extend medical, dental, and/or vision coverage pursuant to COBRA.


2.           Retirement Payment and Benefits. Subject to Employee’s execution
and nonrevocation of, and compliance with this Agreement, Employer shall:


a.           Continue to pay Employee’s base salary at his current salary level
until the
Retirement Date;


b.           On March 15, 2011, pay Employee an annual bonus equal to $600,000
for services provided in 2010;


c.           Continue to pay Employee’s base salary at his current salary level
for the period from May 1, 2011 to October 31, 2012 (the “Payment Period”);


d.           By April 30, 2011, pay Employee a pro-rata target bonus of $142,500
for services provided from January 1, 2011 to the Retirement Date;


e.           As of December 31, 2011, credit Employee’s account under the
Interpublic Capital Accumulation Plan (“CAP”) with a dollar credit for 2011, in
the amount prescribed by the plan document for CAP and Employee’s Participation
Agreement. Employee’s benefit under
 
 
 

--------------------------------------------------------------------------------

 


CAP shall be paid at the time and in the form prescribed by the plan document
for CAP and Employee’s Participation Agreement;
 
f.           Allow Employee to continue to vest in his outstanding long-term
incentive awards during the Payment Period.  The Performance Cash award granted
to Employee in 2009 will be paid no later than March 15, 2012;


g.           Pay to Employee cash in lieu of continuing medical, dental, and
vision benefits, in the amount and at the time(s) prescribed by Section 4.2 of
the Interpublic Executive Severance Plan (the “ESP”) during the Payment Period.
For purposes of determining the amount of such cash payment(s), Employee’s
Severance Period under the ESP shall be deemed to continue until the end of the
Payment Period hereunder;


h.           In accordance with the terms of the applicable Interpublic
Performance Incentive Plan, this Retirement Agreement amends Employee’s stock
option award agreements to extend the exercise period for each of Employee’s
outstanding options to purchase Interpublic Stock (subject to satisfying the
vesting conditions for such options) until the earlier of (i) the third
anniversary of the last day of the Payment Period or (ii) the tenth anniversary
of the grant date; and


i.           Allow Employee to keep his laptop, IPad and cell phone, and pay to
Employee sixteen (16) accrued but unused PTO days on or before April 30, 2011.


The above-referenced payments are in full satisfaction of any and all claims
Employee may have against Employer, and exceed in value any payments to which
Employee may otherwise be entitled. For the avoidance of doubt, such payments
shall be in lieu of, and not in addition to, any amounts or benefits otherwise
payable or due under the Employment Agreement or the ESP. All payments will be
subject to applicable tax withholdings, as determined by Employer.


3.           Release of Claims. By signing this Agreement and Release, Employee,
on behalf of himself and his current, former, and future heirs, executors,
administrators, attorneys, agents and assigns, hereby fully and without
limitation releases, covenants not to sue, and forever discharges Employer, and
its subsidiaries and affiliates, officers, directors, employees, shareholders,
members, agents, attorneys, trustees, fiduciaries, representatives, benefit
plans and plan administrators, successors and/or assigns, and all persons or
entities acting by, through, under, or in concert with any or all of them
(collectively, the “Releasees”) from all rights, claims, demands, liabilities,
actions and causes of action, whether in law or in equity, suits, damages,
losses, attorneys’ fees, costs and expenses, of whatever nature whatsoever that
Employee now has or has ever had, whether known or unknown or based on facts now
known or unknown, fixed or contingent, suspected or unsuspected, against the
Releasees, occurring from the beginning of time up to and including the date
that Employee executes this Agreement and Release that arise out of, or are in
any way related to Employee’s employment by Employer or the termination of
Employee’s employment with Employer.
 
 
 
 

--------------------------------------------------------------------------------

 


Without limiting the foregoing, Employee understands and agrees that the
foregoing release provisions include, without limitation:


a.           any claims for wrongful termination, defamation, invasion of
privacy, intentional infliction of emotional distress, or any other common law
claims;


b.           any claims for the breach of any written, implied or oral contract
between Employee and Employer, including but not limited to any contract of
employment;


c.           any claims of discrimination, harassment or retaliation based on
such things as age, national origin, ancestry, race, religion, sex, sexual
orientation, or physical or mental disability or medical condition;


d.           any claims for payments of any nature, including but not limited to
wages, overtime pay, vacation pay, severance pay, commissions, bonuses and
benefits or the monetary equivalent of benefits, but not including any claims
for unemployment or workers’ compensation benefits, or for the consideration
being provided to Employee pursuant to Paragraph 2 of this Agreement; and


e.           all claims that Employee has or that may arise under the common law
and all federal, state and local statutes, ordinances, rules, regulations and
orders, including but not limited to any claim or cause of action based on the
Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Civil Rights Acts of 1866, 1871 and 1991,
the Rehabilitation Act of 1973, the National Labor Relations Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Vietnam Era Veterans' Readjustment Assistance Act of 1974,
Executive Order 11246, and any state laws governing employee rights, as each of
them has been or may be amended.


This Agreement and Release shall be binding upon and inure to the benefit of
Employee and the Releasees and any other individual or entity who may claim any
interest in the matter through Employee. Employee also acknowledges that he has
not assigned any of his rights to make the aforementioned claims or demands.
Employee also acknowledges and represents that he has not filed nor will he file
any lawsuits based on claims or demands that he has released herein.


4.           Attorney Review. Employee acknowledges that he has been advised to
consult with an attorney prior to executing this Agreement.


5.           Review Period. Employee is hereby advised that he has twenty-one
(21) days from the date this Agreement is delivered to him within which to
consider whether he will sign it, and to the extent he executes it before the
expiration of review period, he has done so knowingly and voluntarily.


In order to receive the termination payment described in Paragraph 2 above,
Employee must sign, date and return this Agreement and Release to Employer (c/o
Marge Hoey) not later
 
 
 

--------------------------------------------------------------------------------

 


 than 21 days after given to Employee. If Employee does not return the signed
and dated Agreement and Release to Employer by midnight on that date, the offer
of payment described in Paragraph 2 above will be automatically withdrawn.
 
6.           Revocation Period. By signing this Agreement, Employee acknowledges
that he understands that he may revoke this Agreement within seven (7) days
after he has signed it by notifying Employer in writing that he has revoked this
Agreement. Such notice shall be addressed to Employer c/o Marge Hoey and must be
received by Employer before the end of the revocation period. This Agreement
shall not be effective or enforceable in accordance with its terms until the
7-day revocation period has expired.


7.           Mitigation. Mitigation will be governed by Section 7.02 of the
Employment Agreement and Sections 4.1(c) and 5.1(d) of the ESP.


8.           Intellectual Property Rights. Employee acknowledges and agrees that
all concepts, writings and proposals submitted to and accepted by Employer
(“Intellectual Property”) which relate to the business of Employer and which
have been conceived or made by him during the period of his employment, either
alone or with others are the sole and exclusive property of Employer or its
clients. As of the date hereof, Employee hereby assigns in favor of Employer all
the Intellectual Property covered by this paragraph. On or subsequent to the
date hereof, Employee shall execute any and all other papers and lawful
documents required or necessary to vest sole rights, title and interest in the
Employer or its nominee of the Intellectual Property.


9.           Non-Admission. This Agreement and Release shall not in any way be
construed as an admission by Employer of any liability for any reason,
including, without limitation, based on any claim that Employer has committed
any wrongful or discriminatory act.


10.           Non-Disparagement. Employee agrees that he will not say, write or
cause to be said or written, any statement that may be considered defamatory,
derogatory or disparaging of any of the Releasees.


11.           Confidentiality/Company Property. Employee acknowledges that he
has had access to confidential, proprietary business information of Employer as
a result of employment, and Employee hereby agrees not to use such information
personally or for the benefit of others. Employee also agrees not to disclose to
anyone any confidential information—at any time in the future so long as it
remains confidential. Employee further agrees to keep the terms and the
existence of this Agreement and Release confidential and not to discuss it with
anyone other than his attorney, tax advisor, spouse, or as may be required by
law. Employee represents that he has returned all Employer property in his
possession. In the event that Employer determines that Employee owes any money
to Employer, Employer will provide notice thereof to Employee and Employee
hereby authorizes Employer to deduct such amounts from any further payments to
Employee (in a manner that complies with the requirements of Section 409A of the
Internal Revenue Code). Employee also acknowledges and reaffirms his continuing
obligations to Employer pursuant to any confidentiality, non-compete and/or
non-solicitation agreements signed by Employee.
 
 
 
 

--------------------------------------------------------------------------------

 


12.           Cooperation. Employee agrees to make himself available to
cooperate fully with Employer, its parents and affiliates and their legal
counsel in any pending or future legal proceedings or investigatory matters
involving issues in which Employee was involved during his employment with
Employer, and Employer agrees to reimburse any out of pocket costs or expenses
Employee reasonably incurs.


13.           Non-Solicitation of Clients and Employees. Employee hereby
acknowledges and reaffirms the restrictions set forth in Section 8.05 of the
Employment Agreement and Section 5.1
of the ESP.


14.           Entire Agreement; No Other Promises. Except as to Employee’s CAP
Agreement, equity agreements, the surviving provisions of the ESP and the
Employment Agreement (as amended by this Agreement) and any confidentiality,
non-compete and/or nonsolicitation agreements signed by Employee upon or during
his employment with Employer, Employee hereby acknowledges and represents that
this Agreement and Release contains the entire agreement between Employee and
Employer, and it supersedes any and all previous agreements concerning the
subject matter hereof. Employee further acknowledges and represents that neither
Employer nor any of its agents, representatives or employees have made any
promise, representation or warranty whatsoever, express, implied or statutory,
not contained herein, concerning the subject matter hereof, to induce Employee
to execute this Agreement and Release, and Employee acknowledges that he has not
executed this Agreement and Release in reliance on any such promise,
representation or warranty.


15.           Equitable Relief. Employee acknowledges that a remedy at law for
any breach or attempted breach of this Agreement will be inadequate, and agrees
that Employer shall be entitled to specific performance and injunctive and other
equitable relief in the case of any such breach or attempted breach. It is also
agreed that, in addition to any other remedies, in the event of a breach of this
Agreement by Employee, Employer may cancel and retain all or any portion of the
payments to be made hereunder.


16.           Severability. If any term or condition of this Agreement and
Release shall be held to be invalid, illegal or unenforceable in any respect by
a court of competent jurisdiction, this Agreement and Release shall be construed
without such term or condition. If at the time of enforcement of any provision
of this Agreement, a court shall hold that the duration, scope or area
restriction of any provision hereof is unreasonable under circumstances now or
then existing, the parties hereto agree that the maximum duration, scope or area
reasonable under the circumstances shall be substituted by the court for the
stated duration, scope or area.


17.           Choice of Law and Forum. This Agreement and Release shall be
construed and enforced in accordance with, and governed by, the laws of the
State of New York, without regard to its choice of law provisions. Any dispute
under this Agreement and Release shall be adjudicated by a court of competent
jurisdiction in the city of New York, NY.


18.           Section 409A. This Agreement shall be construed and administered
consistent with the intent to comply with the requirements of Section 409A of
the Internal Revenue Code of
 
 
 

--------------------------------------------------------------------------------

 
 
1986, as amended (to the extent applicable). For purposes of Section 409A, each
installment of payments and benefits due hereunder shall be treated as a
separate payment. No provision of this Agreement shall be interpreted or
construed to transfer any liability for a failure to comply with Section 409A
from Employee or any other individual to the Employer or any of its subsidiaries
or affiliates.


19.           Amendment. This Agreement and Release may not be amended or
modified in any way, except pursuant to a written instrument signed by both
parties.



HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT AND RELEASE, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AND RELEASE AS OF THE DAY AND YEAR FIRST WRITTEN BELOW.
 

 

            /s/ Timothy Sompolski       
       Timothy Sompolski                
Dated:         3/24/11                                     
_______________________________     The Interpublic Group of Companies, Inc.    
            By:        /s/  Nicholas J. Camera                       
        Nicholas J. Camera     SVP, General Counsel & Secretary                
 Dated:         3/24/11                           

 


 
                                                                                             



 




 
                                                       
                                                                                   

 
